NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



FERNANDO ESTEBAN ALTUNA,                   )
DOC #Y30629,                               )
                                           )
             Petitioner,                   )
                                           )
v.                                         )      Case No. 2D18-2588
                                           )
FLORIDA DEPARTMENT OF                      )
CORRECTIONS,                               )
                                           )
             Respondent.                   )
                                           )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for DeSoto
County; Don T. Hall, Judge.

Fernando Esteban Altuna, pro se.

Gayla Grant, Assistant General Counsel,
Department of Corrections, Tallahassee,
for Respondent.



PER CURIAM.


             Denied.


KELLY, BLACK, and SLEET, JJ., Concur.